FORM 6 - K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d -16 Under the Securities Exchange Act of 1934 For the Month ofJune 2017 Commissionfilenumber 000-28884 Eltek Ltd. (Name of Registrant) Sgoola Industrial Zone, Petach Tikva, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F☒Form 40-F ☐ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): This Form 6-K is being incorporated by reference into the Registrant’s Form S-8 Registration Statements File Nos. 333-130611 and 333-123559. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Eltek Ltd. (Registrant) By: /s/Amnon Shemer Amnon Shemer Vice President, Finance and Chief Financial Officer Dated: June 29, 2017 Press Release Eltek Ltd. Receives a $1.4 Million Loan from Nistec PETACH-TIKVA, Israel, June 29, 2017 - Eltek Ltd. (NASDAQ: ELTK), a global manufacturer and supplier of technologically advanced solutions in the field of printed circuit boards, announced today that the Company has obtained a loan of NIS 5 million (approximately US$1.4 million) from Nistec Ltd., the Company’s controlling shareholder. The loan agreement between the Company and Nistec Ltd. was approved by the Company’s Audit Committee and Board of Directors. The principal terms of the loan are: - The loan will not bear interest, but will be linked to increases in the Israeli consumer price index. - Nistec, in its sole discretion, may demand full repayment of the Loan at any time, with two (2) business days’ prior notice. In addition, Nistec may demand immediate repayment of the loan upon the occurrence of certain customary events of default or in the event of a change of control. - The loan (or any part thereof) may be repaid at any time at the Company’s discretion. Mr. Yitzhak Nissan, Chairman of the Board and Chief Executive Officer, commented: "As Eltek’s controlling shareholder, Nistec, by providing the loan to Eltek, demonstrated its support and confidence in the Company. The loan will assist the Company to improve its financial condition and contribute to growing its business," Mr. Nissan concluded. About Eltek Eltek – "Innovation Across the Board", is a global manufacturer and supplier of technologically advanced solutions in the field of printed circuit boards (PCBs), and is the Israeli leader in this industry. PCBs are the core circuitry of most electronic devices. Eltek specializes in the manufacture and supply of complex and high quality PCBs, HDI, multilayered and flex-rigid boards for the high-end market. Eltek has ITAR, AS-9100 and NADCAP Electronics permits and its customers include top of the line companies in the defense, aerospace and medical industries in Israel, the United States, Europe and Asia. Eltek was founded in 1970. The Company’s headquarters, and R&D, production and marketing center is located in Israel. Eltek operates also through its subsidiaries in North America in Europe and by agents and distributors in Europe, India, South Africa and South America. For more information, visit Eltek's web site at www.nisteceltek.com. Forward Looking Statements: Certain matters discussed in this news release are forward-looking statements that involve a number of risks and uncertainties including, but not limited to statements regarding expected results in future quarters, risks in product and technology development and rapid technological change, product demand, the impact of competitive products and pricing, market acceptance, the sales cycle, changing economic conditions and other risk factors detailed in the Company's Annual Report on Form 20-F and other filings with the United States Securities and Exchange Commission. Investor Contact: Amnon Shemer Chief Financial Officer amnons@nisteceltek.com +972-3-9395023
